 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 SHARON LAHEY, CBSN 263027
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8963
 9 Fax: (415) 744-0134
   E-mail: Sharon.lahey@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   5740 N. Palm Avenue
14 Suite 103
15 Fresno, CA 93704
   Telephone: 559-412-5390
16 Facsimile:866-282-6709
17 info@jonathanpena.com
   Attorney for Plaintiff, Elena Infante of De Perez
18
19                        UNITED STATES DISTRICT COURT
20                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 FRESNO DIVISION
21
22 ELENA INFANTE DE PEREZ,                  Case No. 1:17-CV-00404-JDP
23              Plaintiff,                  STIPULATION AND ORDER FOR THE
24                                          AWARD OF ATTORNEY FEES UNDER
                       v.                   THE EQUAL ACCESS TO JUSTICE ACT
25                                          (EAJA)
26 NANCY A. BERRYHILL, Acting
   Commissioner of Social Security,         28 U.S.C. § 2412(d)
27
28              Defendant.
 1
 2         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF

 3 THE UNITED STATES DISTRICT COURT:
 4      The Parties through their undersigned counsel, subject to the Court’s approval,
 5 stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND,
 6 TWO HUNDRED DOLLARS and 00/100 ($7,200.00) under the Equal Access to
 7 Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 8 legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 9 action, in accordance with 28 U.S.C. § 2412(d).
10         After the Court issues an order for EAJA fees to Plaintiff, the government will
11 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
12 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
13
     to honor the assignment will depend on whether the fees are subject to any offset
14
     allowed under the United States Department of the Treasury’s Offset Program. After
15
     the order for EAJA fees is entered, the government will determine whether they are
16
     subject to any offset.
17
           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18
     determines that Plaintiff does not owe a federal debt, then the government shall cause
19
     the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20
21 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
22 counsel, Jonathan O. Peña.
23         This stipulation constitutes a compromise settlement of Plaintiff’s request for

24 EAJA fees, and does not constitute an admission of liability on the part of Defendant
25 under the EAJA. Payment of SEVEN THOUSAND TWO HUNDRED DOLLARS and
26 00/100 ($7,200.00) in EAJA attorney fees shall constitute a complete release from, and
27
28
                                                -2-
 1 bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may
 2 have relating to EAJA attorney fees in connection with this action.
 3          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 4 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 5 provisions of the EAJA.
 6
                                             Respectfully submitted,
 7
 8
     Dated: October 10, 2018                 /s/ Jonathan O. Peña
 9                                           JONATHAN O. PEÑA
10                                           Attorney for Plaintiff

11
     Dated: October 10, 2018                 MCGREGOR W. SCOTT
12                                           United States Attorney
13                                           DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
14                                           Social Security Administration
15
                                         By: /s/ Sharon Lahey*
16                                          SHARON LAHEY
17                                          Special Assistant U.S. Attorney
                                            Attorneys for Defendant
18                                          (*Permission to use electronic signature
19                                          obtained via email on 10/10/2018).

20
     IT IS SO ORDERED.
21
22 Dated:     October 11, 2018
23                                               UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
                                                 -3-
